                Case 1:21-cv-00047-LM Document 25 Filed 04/12/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE


Coronavirus Reporter,               §
                                    §
              Plaintiff,            §
                                    §
        v.                          §   Civil Action No. 1:21-cv-00047-LM
                                    §
Apple Inc.,
                                    §
                                    §
              Defendant.
                                    §
                                    §
     DEFENDANT APPLE INC.’S REPLY MEMORANDUM IN SUPPORT OF ITS
         MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(a)

            This case should be transferred to the Northern District of California pursuant to the

mandatory forum-selection clause in the Apple Developer Program License Agreement (the

“DPLA”) and under § 1404(a). Plaintiff makes no effort to grapple with the controlling legal

principles governing this analysis, instead raising multiple arguments with no relevance to the law

or to the facts. Nevertheless, Plaintiff’s opposition raises five points that merit a brief explanation

to confirm why this case should be transferred to the Northern District of California.

            First, Plaintiff suggests that, under 15 U.S.C. § 22, the nationwide antitrust venue statute,

Plaintiff enjoys an absolute, “statutorily mandated right” to proceed in any district where Apple

transacts business. (Opp. ¶ 4.) Plaintiff is wrong. Section 22 is permissive, providing that any

suit “under the antitrust laws against a corporation may be brought” in any district in which the

defendant “may be found or transacts business.” (emphasis added). Courts have held that this

statute does not override a forum-selection clause or otherwise prevent transfer under § 1404(a).

Bense v. Interstate Battery Sys. of Am., Inc., 683 F.2d 718, 720 (2d Cir. 1982) (rejecting argument

that antitrust venue statute “precludes enforcement of contractual forum-selection clauses”); Full-

Sight Contact Lens Corp. v. Soft Lenses, Inc., 466 F. Supp. 71, 73 (S.D.N.Y. 1978) (same); Sayre



{C2242162.1 }
                Case 1:21-cv-00047-LM Document 25 Filed 04/12/21 Page 2 of 5




v. Google, Inc., No. 1:18-CV-37, 2019 WL 5390038, at *2 (E.D. Tex. Mar. 22, 2019) (same);

Perrigo Co. v. AbbVie, Inc., No. CV 20-2132, 2020 WL 6200192, at *2, 4 (E.D. Pa. Oct. 21, 2020)

(ordering transfer under § 1404(a) despite concluding venue was also proper under 15 U.S.C.

§ 22). Plaintiff fails to cite a single case to support its patently incorrect interpretation of the

statute.

            Second, Plaintiff claims the DPLA’s mandatory forum-selection clause should be set aside

under M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1 (1972), arguing that because the Amended

Complaint alleges antitrust claims, the clause is the product of “undue influence” and

“overweening bargaining power.” (Opp. ¶¶ 19-20, 22.) But “the mere existence of a federal

antitrust claim does not void a forum selection clause as against public policy.” TradeComet.com

LLC v. Google, Inc., 435 F. App’x 31, 37 (2d Cir. 2011); see also Bense, 683 F.2d at 722 (enforcing

forum-selection clause in antitrust suit); Cung Le v. Zuffa, LLC, 108 F. Supp. 3d 768, 776–78

(N.D. Cal. 2015) (same). Just as in Silva v. Encyclopedia Britannica, Inc., 239 F.3d 385, 389 (1st

Cir. 2001), which Plaintiff fails to address, Apple’s “alleged bargaining power is not relevant”

when it did “nothing more than offer an appealing . . . opportunity” to Plaintiff, and there is no

evidence Plaintiff “was coerced into entering” the DPLA. Plaintiff fails to meet the “heavy

burden” it bears of proving the forum-selection clause itself was the product of undue influence or

overweening bargaining power. M/S Bremen, 407 U.S. at 15, 17; see also Rivera v. Centro Medico

de Turabo, Inc., 575 F.3d 10, 21 (1st Cir. 2009) (no “undue influence” or exploitation of bargaining

power when plaintiff agreed to forum-selection clause in adhesion contract with medical provider);

ECF No. 19-1, at 5.

            Third, Plaintiff insists this suit is “predominately” an antitrust matter and, as such, the

forum-selection clause—because it is found in a contract—does not apply. (Opp. ¶¶ 2, 24-26.)




{C2242162.1 }                                    2
                Case 1:21-cv-00047-LM Document 25 Filed 04/12/21 Page 3 of 5




Plaintiff forgets that it amended its complaint to add contract claims just weeks ago—not in “early

February,” as Plaintiff wrongly asserted in its most recent filing. (ECF No. 23, ¶ 12.) Plaintiff

also ignores that “statutory claims may relate to a contract and fall within the scope of a forum

selection clause, even if the complaint contains no explicit contract claims.” Cameron v. X-Ray

Prof’l Ass’n, 2017 DNH 032, 9–10 (internal quotation marks and citation omitted). That standard

is met here, and none of the cases Plaintiff cites demonstrates otherwise. (Opp. ¶¶ 24-25.) Plaintiff

requests an injunction that “reasonable apps be should [sic] allowed on the Apple App Store.”

(Opp. ¶ 27.) It is hard to imagine an antitrust claim more closely related to the DPLA, which

governs Apple’s “selection” of apps for distribution on the App Store, among other things. See

ECF No. 19-1, at 7 (quoting DPLA).

            Fourth, as to the § 1404(a) analysis, Plaintiff does little to demonstrate why this action

should remain in New Hampshire; Plaintiff failed to submit a declaration with its opposition, and

alleged facts nowhere to be found in its Amended Complaint. (E.g., Opp. ¶¶ 13, 16, 30, 31, 34, 38

n.4, 39.) For example, Plaintiff offers no evidence to support its claim that it would incur

incremental costs of $200,000 to litigate this case in California. (Opp. ¶ 39.4.) And although

Plaintiff asserts a “key” witness lives in New Hampshire (while conceding that all others do not),

Plaintiff fails to demonstrate that single witness’s relevance to this litigation. (Opp. ¶ 13.) That is

plainly insufficient. See U.S. ex rel. Ondis v. City of Woonsocket, Rhode Island, 480 F. Supp. 2d

434, 437 (D. Mass. 2007) (ordering transfer when plaintiff had “not identified a single witness” in

his chosen forum, whereas defendants established that they lived and worked in the transferee

district). If anything, Plaintiff’s recent concession that “California contract law applies for sure,”

see ECF No. 23, ¶ 17 (emphasis added), further confirms transfer is warranted. See ECF No 19-

1, at 12.




{C2242162.1 }                                    3
                Case 1:21-cv-00047-LM Document 25 Filed 04/12/21 Page 4 of 5




            Plaintiff suggests that transfer is inappropriate for reasons that have no bearing on the

controlling § 1404(a) analysis. Plaintiff contends that potential jurors in the Northern District may

be more sympathetic to Apple. (Opp. ¶¶ 2, 16.) But Plaintiff offers no support for its conclusory

assertion that it would be “difficult, if not impossible” to find jurors in the Northern District not

connected to “Big Tech.” (Opp. ¶ 16.) In any event, courts have rejected Plaintiff’s juror-bias

argument even in considering intra-district motions to transfer for trial. See LoganTree LP v.

Garmin Int’l, Inc., No. 17-1217-EFM-ADM, 2020 WL 1686839, at *3 (D. Kan. Apr. 7, 2020)

(granting transfer motion and rejecting argument that transfer would force plaintiff to try its case

“before a jury sympathetic to hometown tech hero Garmin”).

            Plaintiff also points to a patent and antitrust case Apple is defending in Delaware as

evidence that transfer is inappropriate. (Opp. ¶ 29.) Blix Inc., the plaintiff, 1 “is a Delaware

corporation,” Blix Inc. v. Apple, Inc., No. CV 19-1869-LPS, 2020 WL 7027494, at *1 (D. Del.

Nov. 30, 2020), and thus has an actual nexus to Delaware. Here, Plaintiff is a Wyoming

corporation, ECF No. 17, ¶ 14, and has no nexus to New Hampshire. The facts specific to whether

Delaware is an appropriate venue in Blix have no bearing on the analysis here. Cf. Caribbean

Rests., LLC v. Burger King Corp., 23 F. Supp. 3d 70, 76 (D.P.R. 2014) (section 1404(a) analyses

proceed according to case-specific considerations). Nor can Plaintiff appeal to the fact that

Apple’s policies “affect nearly every New Hampshire consumer, and certainly, New Hampshire

based developers” when Plaintiff is neither of those things. (Opp. ¶ 39.5.)

            Finally, there is no basis for Plaintiff’s request that Apple file an answer before this Court

decides its motion to transfer. (Opp. ¶ 35, n.3.) Apple has a right to move to dismiss under Federal

Rule of Civil Procedure 12(b) rather than to answer, and judicial economy warrants deferring that



1
    There are not “around half of a dozen co-plaintiffs” in Blix, (Opp. ¶ 29); Blix is a single-plaintiff lawsuit.


{C2242162.1 }                                              4
                Case 1:21-cv-00047-LM Document 25 Filed 04/12/21 Page 5 of 5




motion practice—as well as an answer, if ever needed—until after this Court rules on Apple’s

motion to transfer. (See ECF No. 21, ¶ 9.)

                                            CONCLUSION

            Apple respectfully requests that the Court transfer this case to the Northern District of

California.



 Respectfully submitted, this 12th day of April, 2021,

 APPLE INC.
 By and through its attorneys,

 By: _/s/Kevin M. O’Shea__________

 SULLOWAY & HOLLIS, PLLC                             PAUL, WEISS, RIFKIND, WHARTON &
                                                     GARRISON LLP
 Kevin M. O’Shea, Esquire                            Jessica E. Phillips, Esquire
 New Hampshire Bar No. 15812                         Admitted Pro Hac Vice
 Allyson L. Moore, Esquire                           Martha Goodman, Esquire
 New Hampshire Bar No. 272208                        Admitted Pro Hac Vice
 9 Capitol Street                                    2001 K Street, NW
 Concord, New Hampshire 03301                        Washington, DC 20006-1047
 (603) 223-2800                                      (202) 223-7300
 koshea@sulloway.com                                 jphillips@paulweiss.com
 amoore@sulloway.com                                 mgoodman@paulweiss.com

                                    CERTIFICATE OF SERVICE

        I hereby certify that this pleading was filed through the ECF/CM system and will be sent
to all parties of record through ECF/CM.

                    Counsel for Coronavirus Reporter
                    Keith Mathews, Esquire
                    Associated Attorneys of New England
                    P.O. Box 278
                    Manchester, NH 03105
                    (603) 622-8100
                    keith@aaone.law

Date: April 12, 2021                                    By: __/s/ Kevin M. O’Shea_________




{C2242162.1 }                                    5
